DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I in the reply filed on January 24, 2022, is acknowledged.  The traversal is on the grounds that Group II as amended should be rejoined with Group I and Examiner.  In view of Applicant’s amendments, Group II is rejoined with Group I.  
With regard to Groups III and IV, the requirement is still deemed proper and is therefore made FINAL.

Claims 21-24 have been withdrawn.  Claims 1-20 are currently pending and under examination.

This Application is a Continuation of U.S. Application No. 15/531532, filed May 30, 2017, now U.S. Patent No. 10,744,160, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/RU2015/000831, filed November 30, 2015, and claims priority to Russian Patent Document No. RU2014148251, filed December 1, 2014.

Claim/Specification Objections

The use of the term “triton x-100,” which is a trade name or a mark used in commerce, has been noted in this application, including in claim 10 and in the specification. The term should SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the total concentration of the factors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  No total concentration is previously recited in the claim.
Additionally with regard to claim 1, the limitation “the factors” is indefinite, because it is unclear if “the factors” refers to one of the recited factors (VEGF, TGF-β1, or TGF-β1), all of the recited factors (VEGF, TGF-β1, and TGF-β1), or to any factors present in conditioned medium, including unrecited factors.
Lastly with regard to claim 1, the limitation “the medium” is indefinite, because it is unclear if “the medium” refers to the conditioned medium as previously recited, or to other conditioned media.
Claim 2 recites the limitations "the concentration of VEGF" in line 1, “the concentration of TGF-β1” on line 2, and “the concentration of TGF-β1” on line 2-3.  There is insufficient antecedent basis for these limitations in the claim.  No concentration for these factors individually is previously recited. 
Claim 4 recites the limitation "the total concentration GRO/KC" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  No concentration for GRO/KC is previously recited.
Claim 7 recites in relevant part “the mesenchymal stem cells.”  This limitation is indefinite, because it is unclear if “the mesenchymal stem cells” refers to the non-fetal mesenchymal stem cells of claim 1, or instead to other mesenchymal stem cells.

Claim 10 recites “the preservative is one or more of thimerosol, cresols, formalin, benzalkonium chloride or benzyl alcohol, and wherein the surfactant is triton X-100.”  This claim is indefinite, because it is unclear if one of the recited the preservatives or the recited surfactant are required to be present, or instead if one of the recited the preservatives and the recited surfactant are required to be present.
	With regard to claims 14, 17, and 18, these claims recite “the media.”  These claims are indefinite, because it is unclear if “the media” refers to the previously recited “conditioned media,” or instead to different media.  
	Claims 3, 5, 6, 9, 11-13, 15, 16, 19 and 20 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 3 recites that “the total concentration of TGF-β1, TGFβ2, and VEGF in the conditioned medium is at least 12,150 pg/ml.”  This claim fails to further limit claim 1, as claim 1 already includes the subject matter of the limitation as recited in claim 3.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-9, 11, 12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (IDS; US 2013/0058903, Published March 7, 2013).
With regard to claims 1-3, 5-8, and 14-17, Lee teaches a composition comprising a conditioned medium, the conditioned medium obtained by culturing a population of mesenchymal stem cells (MSCs), including bone marrow derived MSCs, which are non-fetal MSCs, wherein conditioned media from MSCs contains a mixture of factors including TGF-β1, TGF-β2, VEGF, IL-10, and IP-10 (Para. 27, Line 1-3; Para. 40).  The composition further comprises a carrier (Para. 44, Line 3-8), and the composition can be free of the MSCs (Para. 44, Line 8-10).  
While Lee does not specifically teach a total concentration of the TGF-β1, TGF-β2, and VEGF in the conditioned medium, Lee teaches a composition comprising conditioned media obtained by culturing a population of non-fetal MSCs, including specifically bone marrow derived MSCs, as claimed.  It is noted that no additional components are claimed relating to an amount of MSCs utilized, or any additional culture components, that would provide a conditioned medium different from that taught by Lee.  As the MSCs of Lee cannot be separated from their properties, culture medium obtained by culturing the population of non-fetal MSCs as taught by Lee would necessarily provide a conditioned medium with a total concentration of factors including at least 12,150 pg/ml; at least 4000 pg/ml VEGF, at least 750 pg/ml TGF-β1, and at least 250 pg/ml TGF-β2; from 760-15,800 pg/ml VEGF, at least 67 pg/ml TGF-β1, and at least 170 pg/ml TGF-β2; and less than 50 pg/ml OPG.
Alternatively, Lee further teaches that the conditioned medium can be processed to concentrate selected components, including, for example, concentration 10 to 20 fold, as well as 
With regard to claims 4 and 18, while Lee does not teach that GRO/KC is present in the conditioned media, it is noted that GRO/KC (CXCL1) is secreted into culture medium by MSCs, including bone marrow derived MSCs (see Art of Record: Meirelles et al.: Table 1; Fig. 2).  As such, GRO/KC would be present in the conditioned media as produced by Lee.  Further, while Lee does not teach a concentration of GRO/KC in the conditioned medium, Lee teaches a composition comprising conditioned media obtained by culturing a population of non-fetal MSCs, including specifically bone marrow derived MSCs, as claimed.  It is noted that no additional components are claimed relating to an amount of MSCs utilized, or any additional culture components, that would provide a conditioned medium different from that taught by Lee.  As the MSCs of Lee cannot be separated from their properties, culture medium obtained by culturing the population of non-fetal MSCs as taught by Lee would necessarily provide a conditioned medium with a concentration of GRO/KC of at least 150 pg/ml. 
Alternatively, Lee further teaches that the conditioned medium can be processed to concentrate selected components, including, for example, concentration 10 to 20 fold, as well as processing the conditioned medium to purify and/or isolate the factors as desired (Para. 41).  
With regard to claim 9, Lee teaches that the composition comprising the conditioned medium can be formulating into an injectable, oral, or topical preparation (Para. 46, Line 1-4), wherein an injectable formulation is necessarily a liquid. 
With regard to claims 11 and 12, while Lee does not specifically teach that the MSCs are characterized by positive expression of CD29 and CD44 markers and negative expression of CD11b and CD45 markers, or that at least 90% of the MSCs exhibit a karyotype of 2n=42, as noted, Lee teaches a composition comprising conditioned media obtained by culturing a population of non-fetal MSCs, including specifically bone marrow derived MSCs, wherein the produced conditioned media includes TGF-β1, TGF-β2, and VEGF, as claimed.  As the MSCs of Lee cannot be separated from their properties, and as these MSCs produce conditioned media with the factors as claimed, the MSCs would necessarily be characterized by positive expression of CD29 and CD44 markers and negative expression of CD11b and CD45 markers, and at least 90% of the MSCs exhibit a karyotype of 2n=42.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1, 8, 10, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 1, 8, and 14 above, and further in view of Brem et al. (IDS; US 2010/0310517, Published 2010).
The teachings of Lee as applied to claims 1, 8, and 14 have been set forth above.  
Lee teaches that the composition further comprises a carrier (Para. 44, Line 3-8), and can be formulated into an injectable, oral, or topical preparation (Para. 46, Line 1-4).  However, Lee does not teach that the composition further comprises a preservative and surfactant, wherein the preservative is one or more of thimerosol, cresols, formalin, benzalkonium chloride, or benzyl alcohol, and where the surfactant is Triton™ X-100. 
Brem et al. teach a composition for treatment of skin, where the composition comprises growth factors including VEGF (Abs.).  The skin care composition for topical application additionally includes surfactants and preservatives, the preservatives including benzalkonium chloride, thimerosal, benzyl alcohol, and phenol (cresol), and the surfactant including polyoxyethylene octylphenyl ether (Triton™ X-100) (Para. 64, 68, 70).
It would have been obvious to one of ordinary skill in the art to combined the teachings of Lee and Brem et al., because both teach a composition that comprises VEGF and carriers, where the composition may be used for topical application.  The inclusion of a preservative and surfactant, the preservative including benzalkonium chloride, thimerosal, benzyl alcohol, and phenol (cresol), and the surfactant including polyoxyethylene octylphenyl ether (Triton™ X-100), in a composition comprising VEGF for topical application, is known in the art as taught by Brem et al.  The addition of a preservative and surfactant as taught by Brem et al., to the composition 
Therefore, it would have been obvious to one of ordinary skill in the art to combined the teachings of Lee and Brem et al., wherein the composition further comprises a preservative and a surfactant, the preservative including benzalkonium chloride, thimerosal, benzyl alcohol, and phenol (cresol), and the surfactant including polyoxyethylene octylphenyl ether (Triton™ X-100) (Claim 10, 19).  Additionally, the composition comprising the conditioned medium can be formulating into an injectable, oral, or topical preparation, wherein an injectable formulation is a liquid (Claim 20).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,744,160.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a composition comprising: a conditioned medium obtained by culturing a population of non-fetal mesenchymal stem cells, including bone marrow derived MSCs, wherein the conditioned medium contains a mixture of factors comprising TGF-β1, TGF-β2, VEGF, GRO/KC, IL-10, IP-10, and a carrier, wherein the factors are present in the medium in an amount included within at least 12,150 pg/ml; at least 4000 pg/ml VEGF, at least 750 pg/ml .  
The composition further comprises at least one of a carrier, a preservative, and a surfactant; wherein the carrier is selected from a liquid, a cream, an aerosol, a lotion, an ointment, and a hydrogel; and wherein the preservative is one or more of thimerosol, cresols, formalin, benzalkonium chloride or benzyl alcohol, and wherein the surfactant is triton X-100 (Instant claims: 9, 10, 19, 20; Cited Patent claims: 15, 21-23, 28).  The non-fetal mesenchymal stem cells are characterized by positive expression of CD29 and CD44 markers and negative expression of CD11b and CD45 markers; wherein at least 90% of the non-fetal mesenchymal stem cells in the composition exhibit a karyotype of 2n=42; and wherein the non-fetal mesenchymal stem cells are from a stem cell line deposited with Russian National Collection of Industrial Microorganisms (VKPM) as accession number H-154 (Instant claims: 11-13; Cited Patent claims: 5, 6, 9).  


Conclusion

No claims are allowable, however claim 13 appears to be free of the art.

Art of Record:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653